Citation Nr: 0639616	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed multiple 
sclerosis.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the present case, the veteran asserts that he began having 
an "unknown overwhelming sensation" in his body in 1975 
during service.  He has related his multiple sclerosis 
symptoms to his panic and anxiety symptoms, and service 
connection is presently in effect for panic disorder with 
agoraphobia.  

In several lay statements, the veteran has cited to treatment 
by "Dr. Corradini" for his neurological symptoms in 
September 1977, within one year following separation from 
service.  

In a December 2004 statement, the Director of Medial Staff 
Services at the Arnot Ogden Medical Center noted that Dr. 
Everett Corradini, a neurosurgeon, was a member of that 
facility's staff during the 1970's and that the veteran was 
treated at the facility at that time.  In this letter, it was 
noted that the facility could be contacted for more 
information.  

The RO followed up the December 2004 statement with a letter 
to the veteran addressing the provisions of the Veterans 
Claims Assistance Act (VCAA) in March 2005.  

In this letter, however, the RO made no references to Dr. 
Corradini or the Arnot Ogden Medical Center.  In short, the 
veteran was not informed of the importance of submitting a 
signed release form, with address information, so that steps 
could be taken to obtain further records dating from the 
1970s from the Arnot Ogden Medical Center.  

Given that records of treatment from a neurosurgeon dating 
from the 1970's may have a significant bearing on the 
veteran's claim for service connection for multiple 
sclerosis, the Board finds that further efforts to obtain 
such records are necessary under 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After obtaining a signed release 
form, with full address information, the 
RO should contact the Arnot Ogden Medical 
Center and request all records of 
treatment of the veteran currently in the 
facility's possession.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  
In addition, the veteran should again 
that he should support competent evidence 
to support his assertions of having 
developed multiple sclerosis in service 
or during the seven year presumptive 
period thereafter.  

2.  After completion of the above 
development, as well as any other 
development deemed necessary (in view of 
the contents of any received medical 
records), the veteran's claim of service 
connection for multiple sclerosis should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


